DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claims 14 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14-19 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation "the diameter" of the first hole, second hole and the fiber.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 15-19, and 27-29 are rejected as being dependent upon indefinite claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2010/0266833) in view of Weber et al. (US 2009/0252917).
Regarding claim 14, Day discloses a sandwich panel (molding; 110) comprising a reinforced foam core (112) having a plurality of rows of fibrous roving struts (114; fiber F) and a first and second side (Fig. 8).

    PNG
    media_image1.png
    300
    642
    media_image1.png
    Greyscale

	The rovings comprising a first part and second part (113) having a first region located inside of the molding and surrounded by the foam and second regions (115, 118) projecting from the first side (e.g., the bottom) of the foam and not in contact with each other (Fig. 8). The third part (116) connecting the first and second part and arranged on the second side (e.g., the top) of the foam (Fig. 8). Day further teaches the molding being formed by stitching the rovings through the skin and foam core from opposing faces (0108).
	Day does not disclose the diameter of the first hole and the second hole being smaller than double the diameter of the fiber (F).
	Weber, in the analogous field of fiber reinforced sandwich panels (0002), discloses a sandwich panel comprising through-holes having a cross-sectional surface that is essentially completely filled out by the fiber bundles (00025). Specifically, Weber teaches a method in which in a first step, a through-hole is initially produced in the cellular material by a needle (0044), the through-holes being introduced at various locations (0024) and extending from a first side to a second side of the foam (Fig. 2), the fiber on the second side of the foam and secured to the needle (0044), the needle and fiber together pulling into the cellular material and through the through-hole (Fig. 3, 0045). Weber teaches that the through-hole produced in the method uses a needle having the smallest possible shaft diameter such that the cross-sectional surface o the needled shaft does not exceed the thickness of the fiber bundle, or not larger than twice the single thickness of the fiber bundle (0018).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adopt the method taught in Weber, which yields a diameter of the first and second holes which is smaller than double the diameter of the fiber, for the introduction of the fiber rovings of Day into the cellular material, to produce a panel having good strength, rigidity, and a low weight (0026)
	Please note, while Day in view of Weber do not expressly teach the molding being obtained by all claimed steps a) to k), these limitations are product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 15, as can been seen from Fig. 8, Day teaches the first region of the first part is aligned parallel to the second region of the second part and the third part is aligned parallel to and in contact with the second side of the foam. Further, the second region of the first part is loop-shaped.
	Regarding claim 16, Day discloses a foam core (0016). Day does not disclose how the foam core is produced, however, this is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 17, Day discloses the foam being polyurethane, polyvinyl chloride, polystyrene, polyethylene or polymethacrylimide (0083).
	Regarding claim 18, Day discloses the foam including skins (111), which the fiber is passed through (Fig. 8). Day teaches the molding being formed by stitching the rovings through the skin and foam core from opposing faces (0108).
	Day does not expressly teach steps c)-e) and h) as claimed however, these are product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. 

    PNG
    media_image2.png
    277
    553
    media_image2.png
    Greyscale

	Regarding claims 19 and 29, Day discloses the struts made up of bundles or rovings of porous reinforcing filaments (0081; i), the fibers including fiberglass (0134; inorganic fiber; ii), the struts inclined at opposing acute angles of for example 45o or 58o relative to the thickness direction (0083; iv and v of claim 19 and claims i or v of claim 29), the composite of Day having an opposite first and second side (Fig. 8; vi). Please note claim 19 recites “and/or” between each of limitations i)-vi), thus while Day does not disclose iii), this limitation is optional as Day meets the claimed limitations by disclosing any one of i)-ii) and iv)-vi).
	Regarding claim 27, claim 27 is directed to the process of making the foam. Day discloses a foam core (0016), however does not disclose the foam core being an extruded foam produced by steps I-V or optionally comprising at least one additive provided as claimed in claim i)-iii). However, the recitation of “produced” is product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. Moreover, it is noted that as the additive is optional it is not required by the claim, thus the foam of Day will meet the limitations of the claimed foam composition.
	Regarding claim 28, as can been seen from Fig. 8 Day teaches the second region of the first part of the fiber and second region of the second part of the fiber being loop-shaped (0074).

Response to Arguments
Applicant’s amendments filed 01/27/2022 have been entered. Accordingly, the 35 U.S.C. 112(b) rejections have been withdrawn.

Applicant’s arguments that Day does not teach or suggest the claim as amended including the structure of the diameter of the first and second hole being smaller than double the diameter of the fiber been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Day et al. (US 2010/0266833) in view of Weber et al. (US 2009/0252917).

Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781